The opinion of the court was delivered by
Reed, J.
This case is controlled by Barclay v. Brabston, 20 Vroom 629. Where the court for the trial of small causes had no jurisdiction over the subject matter of the action, relief can be had either by certiorari or by appeal. Williamson v. Middlesex Common Pleas, 13 Id. 386. But when the cause of action is Avithin the jurisdiction of the court, and there ivas lack of jurisdiction over the party appealing by reason of irregular adjournments, the taking of an appeal operated as a Avaiver of the irregularity. The remedy was by certiorari.
Judgment is affirmed.